Title: To Alexander Hamilton from James McHenry, 3 October 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department Trenton 3d. October 1799.
          
          In answer to your letter of the 1. October instant I inclose you copies of the Contracts for supplying the Troops in North Carolina for the present Year. You will find that they contain a provision for transportation. I cannot therefore think that the application has been made to the Contractor who certainly has received no instruction whatever from me. I suspect it has been to the person who had my orders to form the Contracts and whose name appears in them—
          I have the honor to be with great respect Your obed Servant
          
            James McHenry
          
          Major General Hamilton 
        